Name: 93/195/EEC: Commission Decision of 2 February 1993 on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  culture and religion;  social affairs;  means of agricultural production;  health
 Date Published: 1993-04-06

 Avis juridique important|31993D019593/195/EEC: Commission Decision of 2 February 1993 on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export Official Journal L 086 , 06/04/1993 P. 0001 - 0006 Finnish special edition: Chapter 3 Volume 49 P. 0054 Swedish special edition: Chapter 3 Volume 49 P. 0054 COMMISSION DECISION of 2 February 1993 on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary exportTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae(1) , as last amended by Directive 92/36/EEC(2) , and in particular Article 19 (ii) thereof, Whereas by Council Decision 79/542/EEC(3) , as last amended by Commission Decision 93/100/EEC(4) , the list of third countries from which the Member States authorize imports of equidae in particular has been established; Whereas it is also necessary to take into account the regionalization of certain third countries appearing on the abovementioned list, which is the subject of Commission Decision 92/160/EEC(5) , as amended by Decision 92/161/EEC(6) ; Whereas the national veterinary authorities have undertaken to notify the Commission and the Member States, by telegram, telex or telefax, within 24 hours of the confirmation of the occurrence of any infectious or contagious disease in equidae of lists A and B of the International Office of Epizootics (IOE) or of the adoption of vaccination against any of them or, within an appropriate period, of any proposed changes in the national import rules concerning equidae; Whereas the different categories of horses have their own features and their imports are authorized for different purposes; whereas, consequently, specific health requirements must be established for the re-entry of registered horses for racing, competition and cultural events after temporary export; Whereas, given the existence of equivalent health situations at racecourses and on premises where competitions or cultural events are held, and given the isolation from equidae of lower health status, it seems advisable to establish a single health certificate for re-entry of registered horses for racing, competition and cultural events after temporary export to third countries; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Without prejudice to Decision 92/160/EEC Member States shall authorize the re-entry of registered horses for racing, competition and cultural events after temporary export of not more than 30 days such horses: - return from third countries appearing in Parts I and II of the special column for equidae in the Annex to Decision 79/542/EEC to which they have been temporarily exported either directly of after transit through other countries of the same group in Annex I to the present Decision, - comply with the requirements laid down in the specimen animal health certificate set out in Annex II to the present Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 February 1993. For the CommissionRenÃ © STEICHENMember of the Commission (1) OJ No L 224, 18. 8. 1990, p. 42. (2) OJ No L 157, 10. 6. 1992, p. 28. (3) OJ No L 146, 14. 6. 1979, p. 15. (4) OJ No L 40, 17. 2. 1993, p. 23. (5) OJ No L 71, 18. 3. 1992, p. 27. (6) OJ No L 71, 18. 3. 1992, p. 29. ANNEX I Group A Austria, Finland, Greenland, Iceland, Norway, Sweden, Switzerland Group B Australia, Belarus, Bulgaria, Croatia, Cyprus, Czech Republic, Estonia, Hungary, Latvia, Lithuania, ex-Yugoslav Republic of Macedonia, Montenegro, New Zealand, Poland, Romania, Russia(1) , Serbia, Slovak Republic, Slovenia, Ukraine Group C Canada, Hong Kong, Japan, United States of America Group D Argentina, Barbados, Bermuda, Bolivia, Brazil(2) , Chile, Colombia(3) , Costa Rica(4) , Cuba, Equador(5) , Jamaica, Mexico, Paraguay, Peru(6) , Uruguay, Venezuela(7) Group E Algeria, Bahrein, Egypt(8) , Israel, Jordan, Kuwait, Libya, Malta, Mauritius, Oman, Tunisia, Turkey(9) , United Arab Emirates (1) Part of territory in accordance Article 13 (2) of Council Directive 90/426/EEC, as set out in Commission Decision 92/160/EEC, as last amended. ANNEX II HEALTH CERTIFICATE for the re-entry of registered horses for racing, competition and cultural events into Community territory after temporary export for a period of less than 30 days to: Group A Austria, Finland, Greenland, Iceland, Norway, Sweden, Switzerland Group B Australia, Belarus, Bulgaria, Croatia, Cyprus, Czech Republic, Estonia, Hungary, Latvia, Lithuania, ex-Yugoslav Republic of Macedonia, Montenegro, New Zealand, Poland, Romania, Russia(1) , Serbia, Slovak Republic, Slovenia, Ukraine, Group C Canada, Hong Kong, Japan, United States of America Group D Argentina, Barbados, Bermuda, Bolivia, Brazil(2) , Chilie, Colombia(3) , Costa Rica(4) , Cuba, Equador(5) , Jamaica, Mexico, Paraguay, Peru(6) , Uruguay, Venezuela(7) Group E Algeria, Bahrein, Egypt(8) , Israel, Jordan, Kuwait, Libya, Malta, Mauritius, Oman, Tunisia, Turkey(9) , United Arab Emirates No of certificate: . Third country of dispatch(10) : . Ministry responsible: . I. Identification of the horse (a) No of identification document (Passport): . (b) Validated by: . (Name of competent authority) II. Origin and destination of the horse The horse is to be sent from: . (Place and export) to: . (Member State and place of destination) - on foot(11) or - by railway wagon/lorry/aircraft/ship . (indicate means of transport and registration marks, flight number or registered name, as appropriate(12) ) Name and address of consignor: . . . Name and address of consignee: . . . III. Health information I, the undersigned, certify that the horse described above meets the following requirements: (a) it comes from a country where the following diseases are compulsorily notifiable: African horse sickness, dourine, glanders, equine encephalomyelitis (of all types including VEE), infectious anaemia, vesicular stomatitis, rabies, anthrax; (b) it has been examined today and shows no clinical sign of disease(13) ; (c) it is not intended for slaughter under a national programme of infectious or contagious disease eradication; (d) it has not been outside the Community for a continous period of more than 30 days and was imported into the country(14) of dispatch on .......(15) either from a Member State of the Community or from a country appearing in the same group (see above) and since its exit from the Community it has never been in a country other than those in the same group; it has been resident on holdings under veterinary supervision, accommodated in separated stables without coming into contact with equidae of lower health status except during racing, competition or cultural events; (e) it comes from the territory or in case of official regionalisation according to Community from a part of the territory of a third country in which: (i) Venezuelan equine encephalomyelitis has not occurred during the last two years; (ii) dourine has not occurred during the last six months; (iii) glanders has not occurred during the last six months; (f) it does not come from the territory or from a part of the territory of a third country considered, in accordance with Community legislation, as infected with African horse sickness; (g) it does not come from a holding which was subject to prohibition for animal health reasons nor had contact with equidae from a holding which was subject to prohibition for animal health reasons: (i) during the six months in the case of equine encephalomyelitis, beginning on the date on which the equidae suffering from the disease are slaughtered; (ii) in the case of infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining animals have shown a negative reaction to two Coggins tests carried out three months apart; (iii) during six months in the case of vesicular stomatitis; (iv) during six months in the case of equine viral arthritis; (v) during one month from the last recorded case, in the case of rabies; (vi) during 15 days from the last recorded case, in the case of anthrax. If all the animals of species susceptible to the disease located on the holding have been slaughtered and the premises disinfected, the period of prohibition shall be 30 days, beginning on the day on which the animals were destroyed and the premises disinfected, except in the case of anthrax, where the period of prohibition is 15 days; (h) to the best of my knowledge, it has not been in contact with equidae suffering from an infectious or contagious disease in the 15 days prior to this declaration. IV. The horse will be sent in a vehicle cleaned and disinfected in advance with a disinfectant officially recognized in the country of dispatch and designed in a way that droppings, litter or fodder cannot escape during transportation. The following declaration signed by the owner or representative(16) is part of the certificate. V. The certificate is valid for 10 days. In the case of transport by ship the time is prolonged by the time of the voyage. /* Tables: see OJ */ I, the undersigned . (insert name in block letters) (owner of representative(17) of the horse described above) declare: 1. the horse will be sent directly from the premises of dispatch to the premises of destination without coming into contact with other equidae not of the same health status; 2. the conditions of paragraph (d) in Chapter III are fulfilled; 3. the horse was exported from the EEC on ........... (18) . . . (Place, date) (Signature) (1) Part of the territory in accordance with Article 13 (2) of Directive 90/426/EEC as set out in Commission Decision 92/160/EEC, as last amended. (2) Delete as appropriate. (3) The certificate must be issued on the day of loading of the horse for dispatch to the place of destination or on the last working day before embarkation. (4) Insert date.